Title: To John Adams from Samuel B. Malcom, 7 November 1800
From: Malcom, Samuel B.
To: Adams, John



Sir
N York. Nov. 7th 1800.

The Bearer Mr. John Morton (our Consul at the Havarmah) proposing a Visit to the Seat of Govenment on Public business... I take the liberty respectfully to introduce him to the notice of the President—the respectable character he bears in his official Capacity and in private life induces the hope that you will find him no less an intelligent Man than that you will pardon the present liberty I have taken Respectfully I have the honor to / remain Sir your ob sert:

Saml: B Malcolm